DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In the previous action, the specification and claim 18 were objected to.  The examiner thanks the applicant and thus withdraws these objections.  
3.	In the previous action, claims 1 and 14 were rejected under 112 paragraph b.  The examiner thanks the applicant for amending the claims and thus withdraws these 112 rejections. 
4.	Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. 
Applicant’s argument that the prior art fails to teach the new claim limitations as amended and that the prior art merely suggests repelling the particle without directional movement is not persuasive.  Since the presence of gravitational force is well known and since the present combination of Buhler and Ashpis teaches an electrostatic force to repel the particle from the coating wherein the particle migrates away (para 0011 of Buhler), this results in the directional movement of the particle along a trajectory which is defined by an X and Y axis/vector.  Thus, it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the pulse signal generator of the present combination of Buhler and Ashpis to be configured to generate a first vector force component directed along an X axis and a second vector force component directed along a Y axis, the first and second vector force components operating in conjunction with a gravitational force acting on the particle in order to move the particle along a trajectory and off the electrodynamic shield.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Objections
5.	Claim 14 is objected to because of the following informalities: 
6.	Claim 14 recites “when” which should be omitted for proper grammar and claim understanding. 
7.	Appropriate correction is required.
Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “a signal pulse generator” in claim 1 and “an activation subsystem” in claim 2.  According to applicant’s disclosure, “a signal pulse generator” may be interpreted as pulsing unit and switching elements and “an activation subsystem” may be interpreted as a sensor/detector.  
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12.	Claim 30 recites the limitation "the direct current power source" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was introduced in claim 29.  Thus, claim 30 will read as being dependent upon claim 29.   

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 1, 2, 4, 7-10, 12, 14-16, 18, 24-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Buhler et al. (PG Pub U.S 2014/0261536) and further in view of Ashpis (PG Pub U.S 2011/0283477).
17.	Regarding claim 1, Buhler teaches a system for self-cleaning a surface of an object (abstract), comprising: an electrodynamic shield (20) mounted to a surface of the object (abstract), the electrodynamic shield including one or more sets of electrodes (20) atop a substrate (dielectric layer 10) (para 0028 and 0030), the at least one or more sets of electrodes covered in a protective film (40) (fig 4, para 0030), and a coating (50) applied to a top surface of the protective film (para 0030, coating 50); and a pulse generator (100) connected to the one or more sets of electrodes (para 0047-0048, 0050, 0054-0057, power source 100), wherein the pulse generator generates a pulse signal that causes the one or more sets of electrodes to generate an electric field (para 0028-0029, 0050, and 0056), and wherein the electric field causes a particle atop the coating to experience an electrostatic force and be repelled away from the coating (para 0030, 0035 0039-0040).  
18.	But Buhler fails to teach wherein the pulse signal comprises a plurality of different pulse signals having phase differences between consecutive signals.  However, Ashpis also teaches a system for self-cleaning a surface of an object (0034), comprising a signal pulse generator connected to the one or more sets of electrodes, wherein the signal pulse generator generates a pulse signal that causes the one or more sets of electrodes to generate an electric field (para 0139-0140, by controller), wherein the pulse signal comprises a plurality of different pulse signals having phase difference between consecutive signals (para 0140-0141, different phase changes) in order to prevent particles from adhering and to repel/remove particles (para 0137 and 0143) from certain areas (para 0141).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Buhler to have pulse signal comprises a plurality of different pulse signals having phase differences between consecutive signals as taught by Ashpis in order prevent particles from adhering and to repel/remove particles from certain areas.  
19.	Since the presence of gravitational force is well known and since the present combination of Buhler and Ashpis teaches an electrostatic force to repel the particle from the coating wherein the particle migrates away (para 0011 of Buhler), this results in the directional movement of the particle along a trajectory which is defined by an X and Y axis/vector.  Thus, it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the pulse signal generator of the present combination of Buhler and Ashpis to be configured to generate a first vector force component directed along an X axis and a second vector force component directed along a Y axis, the first and second vector force components operating in conjunction with a gravitational force acting on the particle in order to move the particle along a trajectory and off the electrodynamic shield.
20.	Regarding claim 2, the present combination of Buhler and Ashpis further comprising an activation subsystem (para 0047 and 0057 of Buhler; monitor/detection device), wherein the activation subsystem determines a light intensity and activates the pulse generator when the light intensity falls below a predetermined threshold (para 0047 and 0057 of Buhler).
21.	Regarding claim 4, the present combination of Buhler and Ashpis teaches wherein each electrode in the one or more sets of electrodes is formed from transparent Indium Tin Oxide (para 0032 of Buhler). 
22.	Regarding claim 7, the present combination of Buhler and Ashpis teaches wherein the substrate a flexible substrate (para 0043 of Buhler).
23.	Regarding claim 8, the present combination of Buhler and Ashpis teaches wherein the object is a solar panel (para 0054 of Buhler).
24.	Regarding claim 9, the present combination of Buhler and Ashpis teaches wherein the object is an optical device (para 0047 of Buhler).
25.	Regarding claim 10, the present combination of Buhler and Ashpis teaches wherein the coating comprises anti-reflective properties and hydrophobic properties to mitigate dust cake formation (para 0030 of Buhler).
26.	Regarding claim 12, the present combination of Buhler and Ashpis teaches wherein when the pulse signal generator is connected to a single electrode set of the one or more sets of electrodes (para 0036-0038 of Buhler), the pulse signal generator generates an electric field using a standing-wave pulse signal (0054-0056, and 0060 of Buhler).
27.	Regarding claim 14, the present combination of Buhler and Ashpis teaches shapes of pulse wave (para 0038, 0054-0055, and 0060 of Buhler), but fails to specifically teach wherein the pulse signal generator is enhanced with a leading-edge or a trailing-edge pulse wave shape.  However, Ashpis further teaches that the pulse signal generator is enhanced with a leading-edge or a trailing-edge pulse wave shape in order to optimize overall power usage and to create a strong electrostatic force (para 0042, 0046, 0115, and 0137; sinusoidal wave reads on leading or trailing edge pulse).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date for the pulse signal generator to be enhanced with a leading-edge or a trailing-edge pulse wave shape as taught by Ashpis in order to optimize overall power usage and to create a strong electrostatic force.   
28.	Regarding claim 15, the present combination of Buhler and Ashpis teaches wherein the pulse signal generator comprises a plurality of switching elements (para 0138-0141 of Ashpis).
29.	Regarding claim 16, since the structural components of the present combination of Buhler and Ashpis are the same as those claimed, it would be reasonably expected to one of ordinary skill in the art that the pulse signal generator generates different pulse sequences with varying amplitudes and frequencies based on a type of dust, a particle size of the dust, and humidity levels. 
30.	Regarding claim 18, the present combination of Buhler and Ashpis teaches frequency of the pulse signal is in a range of 10-50 Hertz (reads on 30-100 Hertz) [para 0060 of Buhler] but fails to specifically teach amplitude of the pulse signal is in a range between 400 — 1000 volts.   However, Ashpis teaches pulse signal is in a range between (1-20KV, para 0046) [reads on 400-1000 volts] in order to achieve desired electrostatic force to remove particles.  Therefore, it would have been obvious for pulse signal is in a range between 400 — 1000 volts as further taught by Ashpis in order to achieve desired electrostatic force to remove particles. A prima facie case of obviousness exists because the range disclosed by the prior art overlaps the claimed range.  See MPEP 2144.05 I.        
31.	Regarding claim 24, the limitation “wherein the solar panel comprises a crystalline solar panel” is considered an article worked upon by a structure.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  See MPEP 2115.
32.	Regarding claim 25, the limitation “wherein the solar panel comprises a thin-film solar panel” is considered an article worked upon by a structure.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  See MPEP 2115.
33.	Regarding claim 26, the present combination of Buhler and Ashpis teaches wherein the plurality of switching elements comprise a plurality of transistors (para 0138-0141 of Ashpis; switching elements reads on transistors).
34.	Regarding claim 27, the present combination of Buhler and Ashpis teaches wherein one pair of the plurality of transistors switches a positive voltage and another pair of the plurality of transistors switches a negative voltage (implicitly taught that switches will have positive and negative voltages).
35.	Regarding claim 29, the present combination of Buhler and Ashpis teaches wherein the pulse signal generator comprises a direct current power source (para 0054 of Buhler).
36.	Regarding claim 30, the present combination of Buhler and Ashpis teaches wherein the direct current power source receives power from a solar panel (para 0054 of Buhler).

37.	Claims 3, 5-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Buhler et al. (PG Pub U.S 2014/0261536) and Ashpis (PG Pub U.S 2011/0283477) and further in view of Mazumder (PG Pub U.S 2013/0263393). 
38.	Regarding claim 3, the present combination of Buhler and Ashpis fails to teach wherein the protective film is formed from silicon dioxide.  However, Mazumder teaches a system for self-cleaning an object (abstract) comprising a protective film formed form silicon dioxide (para 0009 and 0078) in order to vary the refractive index for antireflection coatings to improve the transmission efficiency of solar radiation (para 0079).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the protective film of the present combination of Buhler and Ashpis to be formed from silicon dioxide as taught by Mazumder in order to vary the refractive index for antireflection coatings to improve the transmission efficiency of solar radiation.     
39.	Regarding claim 5, the present combination of Buhler and Ashpis fails to teach wherein the electrodes of the one or more sets of electrodes are spaced 0.1 to 100 micrometers from each other. However, Mazumder teaches a system for self-cleaning an object (abstract) wherein the electrodes of the one or more sets of electrodes are spaced 100 to 1000 micrometers from each other (para 0052-0053, reads on 0.1-100 micrometers) in order to vary the distribution of the electric field for uniform cleaning of the surface (para 0052).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Buhler and Ashpis have electrodes of the one or more sets of electrodes are spaced 0.1 to 100 micrometers from each other as taught by Mazumder in order to vary the distribution of the electric field for uniform cleaning of the surface.  A prima facie case of obviousness exists because the range disclosed by the prior art overlaps the claimed range.  See MPEP 2144.05 I.        
40.	Regarding claim 6, the present combination of Buhler and Ashpis fails to teach wherein each electrode of the one or more sets of electrodes has a width of 0.1 to 100 micrometers.  However, Mazumder teaches a system for self-cleaning an object (abstract) wherein each electrode of the one or more sets of electrodes has a width of 10 to 100 micrometers (para 0052-0053, reads on 0.1 to 100 micrometers) in order to vary the distribution of the electric field for uniform cleaning of the surface (para 0052).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Buhler and Ashpis to have each electrode of the one or more sets of electrodes has a width of 0.1 to 100 micrometers as taught by Mazumder in order to vary the distribution of the electric field for uniform cleaning of the surface.  A prima facie case of obviousness exists because the range disclosed by the prior art overlaps the claimed range.  See MPEP 2144.05 I.        
41.	Regarding claim 11, the present combination of Buhler and Ashpis fails to teach wherein a surface topology of the coating is tunable.  However, Mazumder teaches a system for self-cleaning an object (abstract) wherein a surface topology of the coating is tunable (para 0079 and 0133) in order to improve efficiency of energy conversation to optimize uniform cleaning (para 0083).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Buhler and Ashpis to have a surface topology of the coating is tunable as taught by Mazumder in order to improve efficiency of energy conversation to optimize uniform cleaning. 

42.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Buhler et al. (PG Pub U.S 2014/0261536) and Ashpis (PG Pub U.S 2011/0283477) and further in view of DiLuciano (PG Pub U.S 2013/0015723). 
43.	Regarding claim 28, the present combination of Buhler and Ashpis fails to teach wherein at least one of the plurality of transistors functions as an optoisolator.  However, DiLuciano teaches solar panels wherein it is known for at least one of the plurality of transistors to function as an optoisolator (para 0016-0020; optical isolator reads on optoisolator) in order to appropriately provide voltage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the transistors of the present combination of Buhler and Ashpis to function as an optoisolator as taught by DiLuciano in order to appropriately provide voltage.   
Conclusion
44.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 57127213031303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714